DETAILED ACTION
Claims 12-33 are pending.

Allowable Subject Matter
Claims 12-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:

(Claim 12) - " a color mapping unit configured to configure a two-dimensional matrix that has a first axis as an axis of a temporal factor including time and that has a second axis as an axis of an item of each deviation index, associate each cell of the matrix with data for an item of the deviation index and the temporal factor, and allocate a color in accordance with the magnitude of the deviation index to each cell of the matrix; and a color map display unit configured to display a color map produced by the color mapping unit”

(Claim 33)- “a color mapping step of configuring a two-dimensional matrix that has a first axis as an axis of a temporal factor including time and that has a second axis as an axis of an item of each deviation index, associating each cell of the matrix with data for an item of the deviation index and the temporal 




It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119